In an action by a landlord to recover damages, inter alia, for the tenant’s breach of a covenant to keep the leased premises in good repair, the defendant appeals from so much of an order of the Supreme Court, Kings County (Pino, J.), dated August 23, 1984, as denied that branch of its motion which was to change the venue of the action to Westchester County pursuant to CPLR 507, 511.
*220Order affirmed, insofar as appealed from, with costs.
As this matter presents causes of action which seek damages only and do not affect the title to, or the possession, use or enjoyment of the subject real property, the plaintiff corporation properly designated Kings County, its principal place of business, as the place of trial (see, CPLR 503 [c]; cf. CPLR 507). Special Term correctly denied defendant’s motion to change venue as defendant has failed to meet the criteria set forth in CPLR 510 which would authorize, permit or justify such a change. Lazer, J. P., Mangano, Brown and O’Connor, JJ., concur.